OPINION AND ORDER
The Court, having considered the briefs of movant and respondents and having heard oral argument in this matter, is of the opinion that discretionary review was improvidently granted.
This Court’s order granting discretionary review is vacated and the case is remanded to the Court of Appeals for final disposition.
It is directed that the opinion of the Court of Appeals shall be published.
Entire Court sitting.
All concur.
ENTERED August 31, 1982.
/s/ John S. Palmore Chief Justice